Citation Nr: 0836047	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 29, 1993 rating decision that granted nonservice-
connected pension.  

2.  Entitlement to an effective date earlier than March 6, 
1996 for the award of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran had requested a hearing before a Member of the Board; 
however, in a May 2008 signed statement the veteran's 
representative relayed that the veteran no longer wanted a 
hearing.  Therefore, there is no Board hearing request 
pending at this time.

The veteran has on multiple occasions attempted to raise the 
issue of CUE with a December 1978 rating decision that denied 
service connection for schizophrenia.  The veteran has until 
now been told that the RO cannot entertain this issue because 
of a September 1989 Board decision that found that new and 
material evidence warranting an allowance of service 
connection for schizophrenia had not been presented.  In this 
regard, VA's General Counsel has held that if the Board 
concludes that new and material evidence sufficient to reopen 
a prior, unappealed regional-office decision has not been 
submitted, and denies reopening, the Board's decision does 
not serve as a bar to a claim of CUE in the prior regional 
office decision.  VAOPGCPREC 14-95 (May 12, 1995).  
Accordingly, the veteran can claim CUE with the December 1978 
rating decision.  This issue is referred to the RO for 
further action.  
  
The Board notes that the veteran filed a motion alleging CUE 
with the September 1989 Board decision discussed above.  The 
Board has original jurisdiction over such motions and this 
matter is the subject of a separate decision.  


FINDINGS OF FACT

1.  The March 29, 1993 rating decision, which granted 
nonservice-connected pension, was supportable by the facts 
and law extant at the time of the decision insofar as there 
was no reason to adjudicate a claim for service connection at 
that time and service connection was not in effect for any 
disability.

2.  An April 9, 1998 rating decision granted service 
connection for paranoid schizophrenia, effective October 18, 
1996.  In June 1998, the veteran disagreed with the effective 
date assigned by this decision stating that his application 
for service connection was filed in March 1996.  A June 27, 
1998 rating decision found CUE in the April 9, 1998 rating 
decision and granted an effective date of March 6, 1996 for 
the award of service connection for paranoid schizophrenia.  
The veteran was notified of this decision and of his 
appellate rights by way of a letter sent July 16, 1998; he 
did not appeal this decision.

3.  In June 2005, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for paranoid schizophrenia.   

4.  In the absence of a timely appeal of, or claim of CUE in 
the June 1998 rating decision, this decision is final, and an 
effective date prior to March 6, 1996, for the award of 
service connection for paranoid schizophrenia is legally 
precluded.


CONCLUSIONS OF LAW

1.  The March 29, 1993 rating decision, which granted 
nonservice-connected pension, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2007).

2.  The claim for an effective date prior to March 6, 1996, 
for the award of service connection for paranoid 
schizophrenia, is without legal merit.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 20.302, 
20.1103 (2007); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
duties to notify and assist imposed by the VCAA are not 
applicable to a claim for review of a prior final regional 
office decision on the basis of CUE.  See Parker v. Principi, 
15 Vet. App. 407 (2002).

As will be explained below, the effective date claim on 
appeal lacks legal merit because the issue presented involves 
a claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II. CUE

The veteran asserts that a March 29, 1993 rating decision 
that granted nonservice-connected pension was in error.  
Since the veteran's separation from service in 1973, he has 
filed various claims for VA benefits for a psychiatric 
disorder.  Service connection has been in effect for paranoid 
schizophrenia since March 6, 2003; however, prior to this the 
veteran had been in receipt of nonservice-connected 
disability benefits, since August 13, 1992.  The primary 
disability considered for the nonservice-connected disability 
benefits was paranoid type schizophrenia.  

The veteran asserts that CUE was committed by the RO in its 
March 29, 1993 decision that granted nonservice-connected 
pension (effective August 13, 1992) because (1) his claim for 
pension should have been considered a claim for service 
connection; and (2) under 38 U.S.C.A. § 1523 he should have 
been awarded compensation rather than pension as this is the 
greater benefit.  The relevant history is detailed below.      

A. Factual Background

A December 1978 rating decision denied the veteran 
entitlement to service connection for schizophrenia as it was 
not diagnosed while on active duty or in the presumptive 
period thereafter.  The veteran was notified of this decision 
and his rights to appeal but did not appeal the decision.  
The veteran again filed a claim for service connection for a 
psychiatric condition in October 1981.  In December 1981 the 
veteran was sent a letter stating that his claim for service-
connection for a nervous condition remained denied.  The 
veteran appealed this decision and a statement of the case 
was issued in January 1983.  No substantive appeal was 
received.  

A claim for entitlement to nonservice-connected pension was 
denied in September 1984.  In February 1985 the veteran again 
requested nonservice-connected pension and claimed 
entitlement to service connection for a psychiatric disorder.  
An August 1985 rating decision denied nonservice-connected 
pension benefits.  The veteran disagreed with this decision 
and perfected an appeal.  A January 1986 rating decision 
denied service connection for a nervous condition stating 
that new and material evidence had not been received since 
the 1978 denial.  The veteran's representative disagreed with 
this decision and asked that the issue regarding service 
connection be certified to the Board along with the 
nonservice-connected pension issue.  A supplemental statement 
of the case regarding both claims was issued in May 1986 and 
both issues were certified to the Board.  

In September 1989 the Board issued a decision denying service 
connection for schizophrenia as new and material evidence had 
not been submitted and denying entitlement to a permanent and 
total disability rating for pension purposes.  

The next submission from the veteran was the August 1992 
claim that resulted in the March 29, 1993 rating decision 
which the veteran claims is in error.  In the veteran's 
August 1992 claim, he stated that he wished to "reopen my 
claim for non-service connected pension as I feel I am now 
permanently & totally disabled."  He also reported recent 
psychiatric treatment and that he was in receipt of Social 
Security Administrative (SSA) benefits that began 5 years 
prior.  Records were requested, the veteran was sent an 
income and net worth form, and he was scheduled for 
examination.  Subsequently, records were received, the 
veteran returned the income and net worth form, and a 
psychiatric examination was completed.  After this had been 
accomplished a rating decision was issued on March 29, 1993.

The March 29, 1993 rating decision awarded entitlement to 
permanent and total nonservice-connected rating and denied 
entitlement to Special Monthly Pension.  The nonservice-
connected rating was effective August 13, 1992.  The veteran 
disagreed with the effective date of his award of "VA 
pension."  This issue was appealed to the Board and denied 
in August 1996.  

B. Relevant Law in 1993

Under 38 C.F.R. § 3.151 (1992), it stated the following, in 
part:

Claims for disability benefits

(a)  General....  A claim by a veteran for 
compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The 
greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  

Under 38 U.S.C.A. § 1523 (West 1991), it stated the 
following, in part:

Combination of ratings

(a) The Secretary shall provide that, for the 
purpose of determining whether or not a veteran is 
permanently and totally disabled, ratings for 
service-connected disabilities may be combined with 
ratings for non-service-connected disabilities.  

(b)  Where a veteran, by virtue of subsection (a), 
is found to be entitled to a pension under section 
1521 of this title [38 USCS § 1521], and is 
entitled to compensation for a service-connected 
disability, the Secretary shall pay such veteran 
the greater benefit.  

C. Current Law & Analysis

Section 3.105(a) of Title 38, Code of Federal Regulations, 
provides in pertinent part: "[P]revious determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 539 U.S. 926 (2003).  For clear and unmistakable 
error to exist either (1) the correct facts in the record 
were not before the adjudicator or (2) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
In addition, "the error must be 'undebatable' and of the 
sort 'which, had it not been made, would have manifestly 
changed the outcome at the time it was made.'"  Id. (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); see Busto v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999) (expressly adopting "manifestly changed the outcome" 
language of Russell, supra).  "In order for there to be a 
valid claim of clear and unmistakable error . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 
3 Vet. App. at 313.  That is because, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of 
Appeals for Veterans Claims (Court) has consistently stressed 
the rigorous nature of the concept of clear and unmistakable.  
Id.  ("It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is a "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error). 

The Board has carefully reviewed the evidence of record and 
the RO reasoning at the time of the March 29, 1993 rating 
decision and the law extant at that time and concludes that 
the application of the law to the facts in this case is 
against a finding that a CUE was committed by the RO in the 
March 29, 1993 rating decision.

The veteran's first argument is that his claim for pension 
should have been considered a claim for compensation.  At the 
time of the March 1993 rating decision, and today, 38 C.F.R. 
§ 3.151 stated that a claim by a veteran for pension may be 
considered to be a claim for compensation.  In this case, the 
veteran specifically stated that he wished to file a claim 
for pension, and only pension.  When filing the August 1992 
claim that resulted in the March 1993 rating decision the 
veteran stated that he wished to "reopen my claim for non-
service connected pension as I feel I am now permanently & 
totally disabled."  The Board certainly does not interpret 
this statement alone as a claim for service-connection.  The 
veteran's other statements at that time related to recent 
medical evidence and his receipt of SSA benefits.  There was 
nothing in the August 1992 claim indicating that a claim for 
service connection should be considered.  

The only other submission by the veteran after his August 
1992 claim and prior to the March 1993 rating decision was an 
income and net worth statement.  The income and net worth 
statement, along with the medical records obtained by VA 
(including a VA examination), do not reflect any need to 
adjudicate a claim for service connection.  

Simply put, there was no reason for the RO to consider a 
claim for service connection at the time of the March 29, 
1993 rating decision.  The veteran had filed previous claims 
for service-connected compensation and previous claims for 
pension that had all been denied and became final.  In August 
1992 he filed another claim.  This claim was specifically for 
pension benefits, and there was nothing in that claim or 
otherwise received by VA prior to the March 29, 1993 rating 
decision that indicated a claim for service-connected 
disability compensation had been raised or should be 
adjudicated.  As such, the March 29, 1993 rating decision 
adjudicating a claim for pension rather than a claim for 
compensation was not CUE.  

The veteran's second argument is that under 38 U.S.C.A. 
§ 1523 he should have been awarded compensation rather than 
pension as this is the greater benefit.  At the time of the 
March 29, 1993 rating decision, and today, section 1523 
allowed for payment of the greater benefit between pension 
and compensation when the claimant was entitled to both 
benefits.  In this case, the veteran was entitled to pension; 
however, service connection was not in effect for any 
disability at that time.  Hence, failure to apply section 
1523 at the time of the March 29, 1993 rating was not CUE as 
that section did not apply.

Based upon the above reasons, the Board finds that the RO's 
determination in March 1993 to grant nonservice-connected 
pension cannot constitute clear and unmistakable error.  The 
claim accordingly must be denied.

III. Effective Date

The veteran asserts that an effective date earlier than March 
6, 1996 for the award of service connection for paranoid 
schizophrenia is warranted.  The Board has carefully reviewed 
the evidence of record and finds that the veteran's claim is 
without legal merit.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
and compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2007).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, an April 9, 1998 rating decision granted 
service connection for paranoid schizophrenia, effective 
October 18, 1996.  In June 1998, the veteran disagreed with 
the effective date assigned by this decision stating that his 
application for service connection was filed in March 1996.  
He reasserted that March 1996 was the proper effective date 
in a statement received in June 1998.  A June 27, 1998 rating 
decision found CUE in the April 9, 1998 rating decision and 
granted an effective date of March 6, 1996 for the award of 
service connection for paranoid schizophrenia.  Accordingly, 
this action resolved the matter raised in the June 1998 
notice of disagreement, as the veteran had requested only an 
earlier effective date of March 1996.  The veteran was 
notified of this action and of his appellate rights by way of 
a letter sent July 16, 1998.

The veteran then submitted a July 16, 1998 statement noting 
that a claim for pension may be a claim for compensation and 
stating that he was requesting an earlier effective date of 
December 1, 1993 based apparently on a past claim for 
nonservice-connected pension benefits (the veteran was 
receiving nonservice-connected pension benefits effective 
August 13, 1992).  In response, the RO sent the veteran an 
August 1998 letter stating that a claim for pension is a 
claim for compensation but since nothing was received 
concerning service connection within one year of the pension 
claim the effective date in March 1996 was the correct date.  
No further written communication was received from the 
veteran or his representative regarding the effective date of 
the award of service connection for paranoid schizophrenia 
until after July 16, 1999.  

A notice of disagreement is a written communication from the 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (AOJ) 
and a desire to contest the result.  38 C.F.R. § 20.201 
(2007).  A notice of disagreement with a determination by the 
AOJ must be filed within one year from the date that the AOJ 
mails notice of the determination; otherwise, that 
determination will become final.  38 C.F.R. § 20.302.  

In this case, there was no written communication by the 
veteran or his representative that could have been construed 
as a notice of disagreement received by VA within one year 
after the July 16, 1998 letter notified him of the June 1998 
rating decision that assigned an effective date of March 6, 
1996 for the award of service connection for paranoid 
schizophrenia.  The veteran's July 16, 1998 statement does 
not indicate a desire for appellate review; thus it is not a 
valid notice of disagreement.  See 38 C.F.R. § 20.201.  As a 
timely valid notice of disagreement was not filed with the 
June 1998 rating decision, it has become final.  See 
38 C.F.R. §§ 20.302(a), 20.1103.  

In June 2005, the veteran submitted a claim for an earlier 
effective date for the award of service connection for 
paranoid schizophrenia. 

Recent case law has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc); see also Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005).  

The only way the veteran could attempt to overcome the 
finality of the June 1998 decision - in an attempt to gain an 
earlier effective date - is to request a revision of that 
decision based on CUE.  See Cook, 318 F.3d at 1339; see also 
38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.").  

Neither the veteran nor his representative has asserted that 
the June 1998 rating decision contained CUE.  As such, the 
veteran's current claim is not a claim that there was CUE 
with a past decision, but rather a "freestanding claim" for 
an earlier effective date.  As noted above, the veteran did 
not file a timely appeal to the June 1998 decision, which 
assigned March 6, 1996 as the effective date of the award of 
service connection for paranoid schizophrenia, and that 
decision became final and is not subject to revision. 

Thus, in the absence of CUE, since the veteran did not appeal 
the effective date assigned by the June 1998 rating decision 
for the award of service connection for paranoid 
schizophrenia, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.105(a) (2007); see Rudd v. Nicholson, 
supra.  At this point, the veteran is legally and factually 
precluded from receiving an effective date earlier than March 
6, 1996, for the award of service connection for paranoid 
schizophrenia.  The Court has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.

The Board has considered the veteran's testimony and his and 
his representative's assertions and belief that he warrants 
an earlier effective date for the award service connection 
for paranoid schizophrenia; however, in the absence of CUE, 
the evidence of record does not provide a basis for allowance 
of the denied claim.  As noted in the Rudd decision, the 
veteran is not without recourse, "as he remains free to file 
a motion to revise based upon clear and unmistakable error" 
with respect to the June 1998 rating decision that assigned 
him the effective date of March 6, 1996, for the award of 
service connection for paranoid schizophrenia.  See Rudd v. 
Nicholson, 20 Vet. App. at 300.


ORDER

The claim of clear and unmistakable error in the March 29, 
1993 rating decision that granted nonservice-connected 
pension is denied.

The claim for an effective date prior to March 6, 1996, for 
the award of service connection for paranoid schizophrenia, 
is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


